ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Walter Lee Williams, appealed the denial of his petition for post-conviction relief under Rule 32, A.R.Crim.P. We remanded this cause so that the trial court could make specific findings of facts concerning the appellant’s allegation of ineffective assistance of trial counsel based on his trial attorney’s joint representation of the appellant and his co-defendant. Williams v. State, 620 So.2d 752 (Ala.Cr.App.1992).
The trial court has complied with our directions. The appellant’s trial counsel did jointly represent the appellant and his co-defendant. The trial court found, however, that the joint representation was upon consent of all of the parties. The appellant’s petition was therefore correctly denied on this claim. This judgment in this cause is due to be affirmed.
AFFIRMED.
All the Judges concur.